 Case 3:20-cv-00771-GCS Document 28 Filed 01/04/21 Page 1 of 2 Page ID #95




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 PRESTON WINKLE,                                )
                                                )
               Plaintiff,                       )
                                                )
 vs.                                            )    Case No. 3:20-cv-00771-GCS
                                                )
 MICHAEL GILL and                               )
 STEVENS TRUCKING COMPANY,                      )
                                                )
               Defendants.                      )
                                                )

                                           ORDER

SISON, Magistrate Judge:

       This matter is before the Court on Defendants’ December 23, 2020 motion to set

aside entry of default. (Doc. 26). On November 23, 2020, the Clerk of the Court entered a

Clerk’s entry of default against Defendants. (Doc. 20).

       Pursuant to Fed. R. Civ. Proc. 55(c), “[t]he court may set aside an entry of default

for good cause.” “In order to vacate an entry of default the moving party must show: 1)

good cause for default, 2) quick action to correct it, and 3) [a] meritorious defense to

plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45 (7th Cir.

1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-631 (7th Cir. 2009). The standard for

setting aside an entry of default is the same as that for setting aside a default judgment,

but is applied more liberally. See Cracco, 559 F.3d at 631.

       Here, Defendants acted quickly to resolve the issue as counsel filed a motion to set

aside the default 30 days after the Clerk’s entry of default was filed. Counsel was retained


                                           Page 1 of 2
 Case 3:20-cv-00771-GCS Document 28 Filed 01/04/21 Page 2 of 2 Page ID #96




on December 21, 2020 and filed the motion to set aside two days later. (Doc. 26). Further,

as noted in Defendants’ motion, there appears to be some confusion regarding service as

to these two Defendants. Moreover, in light of the nature of the case and the

representations made by Defendants in their motion, there would appear to be

meritorious defenses to both liability and damages. Given that defaults are disfavored

and the standard for vacating an entry of default is liberally applied, the Court finds that

Defendants have met the requirements of Rule 55(c) and GRANTS the motion to set aside

entry of default (Doc. 26) and ALLOWS Defendants up to and including January 11, 2021

to respond to the complaint. The Court VACATES the Clerk’s November 23, 2020 entry

of default (Doc. 20). Further, the Court DENIES as moot the motion for default judgment

(Doc. 19) and CANCELS the evidentiary hearing set for January 20, 2021 at 1:00 p.m.

       IT IS SO ORDERED.                                            Digitally signed
                                                                    by Judge Sison 2
       Date: January 4, 2021.                                       Date: 2021.01.04
                                                                    12:55:42 -06'00'
                                                  ________________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                         Page 2 of 2
